Citation Nr: 1549685	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-36 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for migraine headaches. 

2. Entitlement to an initial compensable rating for right ankle strain with calcaneus and tibia enthesophytes and lateral malleolus bony ossicles (right ankle condition).

3. Entitlement to an initial compensable rating for left ankle strain and calcaneus enthesophytes with lateral malleolus bony ossicles and fracture (left ankle condition). 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development to ensure that it they are afforded every consideration. 

The Veteran was last afforded VA examinations of his headaches and ankle disabilities in January 2009, nearly seven years ago.  The Veteran's substantive appeal dated in September 2010 suggested a worsening of his conditions.  He also reported that he was receiving treatment for his ankles at the Sports Medical Clinic in Huntsville, Alabama, where it was recommended that he have surgery to repair nerve damage in his right ankle.  As such, a remand is required in order to afford the Veteran current VA examinations and to obtain his complete treatment records.  

In addition, the issue of entitlement to TDIU has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding a TDIU claim must be addressed in an increased rating claim when the claimant or the record raises the issue of unemployability related to the disability in question); 38 C.F.R. §§ 3.340, 4.16 (2015).  In his substantive appeal, the Veteran stated that his migraine headaches, "ha[ve] precluded my being able to seek, gain, and/or maintain meaningful employment."  Therefore, on remand, a VA opinion should also be obtained to assess the likelihood that the Veteran's service-connected disabilities, including migraine headaches, prevent him from securing or following a substantially gainful occupation.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claim of entitlement to a TDIU.  He should also be asked to complete and submit a VA Form 21-8940.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from September 2015 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Sports Medical Clinic in Huntsville, Alabama, dated from January 2009 forward.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his migraine headaches.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

5.  Schedule the Veteran for an appropriate VA examination to determine the severity of his right ankle strain with calcaneus and tibia enthesophytes and lateral malleolus bony ossicles and left ankle strain and calcaneus enthesophytes with lateral malleolus bony ossicles and fracture.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.  

The examiner should identify all residuals of the Veteran's ankle disorders, to include any orthopedic and neurological manifestations.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

6.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.  The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., migraine headaches, right and left ankle conditions, sleep apnea, bilateral shoulder disorders, thoracolumbar spine disorder, pseudofolliculitis barbae, right wrist carpal tunnel syndrome, left little finger disorder, bilateral heel spurs, right knee degenerative joint disease, right vitreous detachment, gastroesophageal reflux disease, status post right and left breast mastectomy scar, and right forearm dermatitis) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  

7.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination reports do not adequately respond to the above remand directives, they must be returned to the examiner(s) for corrective action.

8. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

